Citation Nr: 0927429	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shin splints.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence of record reveals the Veteran was 
scheduled for a hearing with a VA travel board on October 29, 
2008.

By means of her representative, in April 2009, the Veteran 
asked that the hearing be rescheduled because she claimed the 
RO sent the information with regard to the October 2008 
hearing to the wrong address.  She asked that the hearing be 
rescheduled.

In view of the foregoing, a hearing should be scheduled for 
the Veteran in accordance with her wishes. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2008).






Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be scheduled for a 
hearing by a travel board with a Veterans 
Law Judge at the Waco RO as soon as 
possible.  A copy of the notice of the 
scheduling of the hearing to her should be 
placed in the record, keeping in mind the 
30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2008).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000.

3.  When the foregoing has been completed, 
VA should readjudicate the claim on the 
basis of all the evidence of record.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, she and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded an opportunity for response.

Then, the case should be returned to the 
Board for appellate consideration, if 
otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




